J-A33028-15


                                  2016 Pa. Super. 107

ALLEN-MYLAND, INC. AND LARRY ALLEN                IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellants

                       v.

GARMIN INTERNATIONAL, INC. AND
WINNER AVIATION CORPORATION

                            Appellees                 No. 1078 EDA 2015


                  Appeal from the Order Dated March 30, 2015
               In the Court of Common Pleas of Delaware County
                       Civil Division at No: 2013-005759


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and STRASSBURGER,* JJ.

OPINION BY STABILE, J.:                                    FILED MAY 24, 2016

        Appellant, Allen-Myland, Inc. (“AMI”), appeals from the March 30 2015

order granting the motion for compulsory nonsuit of Appellees, Garmin

International, Inc. (“Garmin”) and Winner Aviation Corporation (“Winner,”

and together with Garmin, “Appellees”). We reverse and remand.

        AMI is a Pennsylvania corporation and Larry Allen (“Allen”) 1 is its

president and sole shareholder. In the transaction underlying this litigation,

Allen sought to update the analog avionics in AMI’s Rockwell Commander

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   The record indicates that Allen was a named plaintiff in the original
complaint but not in the amended complaint. The parties have not amended
the caption.
J-A33028-15


Twin Engine 980 aircraft (“the Aircraft”). AMI purchased the Aircraft new in

1980.       The record indicates that the aviation industry has been moving

toward digital avionics systems, and replacement parts for the Aircraft’s

original analog avionics are becoming difficult to find. The Aircraft’s original

avionics included a King KFC 300 autopilot system, which Allen did not

intend to replace. Allen therefore wanted the updated digital avionics to be

compatible with the analog KFC 300. Prior to the upgrade the Aircraft had

an automatic altitude capture function, meaning the Aircraft’s avionics

system could automatically level the Aircraft and maintain a preselected

altitude.      Allen expected that the updated avionics would retain the

automatic altitude capture function.

        Winner is a Pennsylvania corporation offering, among other services,

the sale and installation of avionics systems.     Winner (and its corporate

predecessor) performed all modification work on the Aircraft since 1982.

Peter Quick (“Quick”) is an avionics manager for Winner. In 2007 or 2008,

Allen and Quick began discussing Allen’s desire to update the Aircraft’s

avionics. Allen alleges he informed Quick that he wanted the new avionics

to integrate fully with the Aircraft’s existing avionics, including the KFC 300.

In late 2009, Winner provided a written proposal to AMI for the purchase

and installation in the Aircraft of two new G600 “glass cockpit” avionics

systems manufactured by Garmin. The proposal included Winner’s one-year

express warranty covering parts and labor.      The proposal did not address


                                       -2-
J-A33028-15


automatic altitude capture.    The proposed price was $150,000.00.          AMI

accepted the proposal and made a down payment of $80,000.00.

      In August of 2010, the G600 avionics units arrived at Winner. Allen

flew the Aircraft to Winner’s facility in Youngstown, Ohio and left it for

installation of the G600 units. At that time, Winner provided Garmin’s pilot’s

guide for the avionics systems. The pilot’s guide contained Garmin’s express

warranty and disclaimer of any implied warranty for the G600 systems. The

pilot’s guide did not expressly warrant that automatic altitude capture would

continue to function as it did before installation of the G600 systems.

Winner completed the installation in October of 2010, and invited Allen to

conduct a test flight.   Upon completion of the test flight, Allen informed

Quick that automatic altitude capture was not functional.         Instead, the

Aircraft audibly alerts the pilot at 1,000 feet and 200 feet from the

preselected altitude. Upon reaching the preselected altitude, the pilot must

push a button to engage altitude capture.

      Quick admittedly was surprised and asked one of Winner’s technicians

to check for an installation error. Finding no error in the installation, Quick

called Garmin in Allen’s presence. A Garmin representative stated that the

G600 unit could not automatically communicate the automatic altitude

capture command to the KFC 300 autopilot system, but Garmin planned to

release a software update to resolve that issue. From 2010 to 2013, when

Allen brought the Aircraft to Winner’s facility for inspections and oil changes,


                                     -3-
J-A33028-15


he inquired about the pending software update. Quick repeatedly informed

Allen that Garmin was working on it. Allen eventually emailed Garmin and

learned that Garmin abandoned plans for the software update. Allen alleges

he will need to replace the Aircraft’s autopilot system, at a cost of

$90,000.00, to regain automatic, rather than push-button, altitude capture.

      AMI filed suit in 2013 after learning that Garmin abandoned plans for

the software update.    AMI’s amended complaint alleged causes of action

against Appellees for fraud, breach of implied warranty, breach of express

warranty, breach of contract, and unfair trade practices.       Garmin filed

preliminary objections, and the trial court sustained Garmin’s objection to

the unfair trade practices claim. After the close of discovery, Garmin filed a

motion for partial summary judgment, and the trial court granted Garmin’s

motion on the fraud and breach of implied warranty causes of action.

      The case proceeded to a December 14, 2015 bench trial at which AMI

presented only Allen and Quick as witnesses. At the close of AMI’s evidence,

both Appellees moved for compulsory nonsuit pursuant to Pa.R.C.P. No.

230.1. The trial court granted the motions, thereby entering nonsuit on all

causes of action against Winner and the remaining breach of express

warranty and breach of contract causes of action against Garmin. The trial

court entered a defense verdict on December 16, 2014. AMI filed a timely

post-trial motion. The trial court heard argument on the post-trial motion on

March 12, 2015 and entered an order denying relief on March 26, 2015. The


                                    -4-
J-A33028-15


verdict was reduced to judgment on March 30, 2015, and this timely appeal

followed.

     AMI raises four issues for our review:

     A. Whether in granting partial summary judgment to [Garmin]
        on [AMI’s] claim of breach of implied warranty of fitness for a
        particular purpose, the trial court committed errors of law,
        abused its discretion, disregarded and/or disbelieved
        competent evidence and misinterpreted and misapplied the
        legal standards set forth in [Pa.R.C.P. No. 1035.2] where the
        record reflected material questions of fact to be determined at
        trial.

     B. Whether in granting compulsory nonsuit in favor of [Winner]
        on [AMI’s] claim of breach of implied warranty of fitness for a
        particular purpose, the trial court committed errors of law,
        abused its discretion, disregarded and/or disbelieved
        competent evidence and misinterpreted and misapplied the
        legal standards set forth in [Pa.R.C.P. No. 230.1(a)(2)] and
        related case law where [AMI] presented sufficient credible
        evidence to establish the necessary elements of the cause of
        action.

     C. Whether in granting compulsory nonsuit in favor of [Winner]
        on [AMI’s] claim of breach of express warranty, the trial court
        committed errors of law, abused its discretion, disregarded
        and/or disbelieved competent evidence and misinterpreted
        and misapplied the legal standards set forth in [Pa.R.C.P. No.
        230.1(a)(2)] and related case law where [AMI] presented
        sufficient credible evidence to establish the necessary
        elements of the cause of action.

     D. Whether in granting compulsory nonsuit in favor of [Winner]
        on [AMI’s] claim of breach of contract, the trial court
        committed errors of law, abused its discretion, disregarded
        and/or disbelieved competent evidence and misinterpreted
        and misapplied the legal standards set forth in [Pa.R.C.P. No.
        230.1(a)(2)] and related case law where [AMI] presented
        sufficient credible evidence to establish the necessary
        elements of the cause of action.




                                   -5-
J-A33028-15


AMI’s Brief at 5-6. AMI has abandoned the fraud and unfair trade practices

claims against both Appellees, and AMI has abandoned all causes of action

except breach of implied warranty against Garmin.

     AMI’s first argument challenges the summary judgment in favor of

Garmin on AMI’s cause of action for breach of implied warranty of fitness for

a particular purpose.   Rule 1035.2 of the Rules of Civil Procedure governs

entry of summary judgment. Summary judgment is appropriate “whenever

there is no genuine issue of any material fact as to a necessary element of

the cause of action or defense [. . .].”    Pa.R.C.P. No. 1035.2(1).     The

following standard governs our review:

            As has been oft declared by this Court, summary judgment
     is appropriate only in those cases where the record clearly
     demonstrates that there is no genuine issue of material fact and
     that the moving party is entitled to judgment as a matter of law.
     When considering a motion for summary judgment, the trial
     court must take all facts of record and reasonable inferences
     therefrom in a light most favorable to the non-moving party. In
     so doing, the trial court must resolve all doubts as to the
     existence of a genuine issue of material fact against the moving
     party, and, thus, may only grant summary judgment where the
     right to such judgment is clear and free from all doubt.

           On appellate review, then, an appellate court may reverse
     a grant of summary judgment if there has been an error of law
     or an abuse of discretion. But the issue as to whether there are
     no genuine issues as to any material fact presents a question of
     law, and therefore, on that question our standard of review is de
     novo. This means we need not defer to the determinations
     made by the lower tribunals. To the extent that this Court must
     resolve a question of law, we shall review the grant of summary
     judgment in the context of the entire record.




                                    -6-
J-A33028-15


Summers v. Certainteed Corp., 997 A.2d 1152, 1159 (Pa. 2010) (internal

citations and quotation marks omitted).

      The sole basis for Garmin’s summary judgment motion was the

disclaimer of implied warranties included in its Pilot’s Guide.       As noted

above, AMI first received the pilot’s guide when Allen delivered the Aircraft

to Winner for installation. By that time, AMI accepted Winner’s proposal and

paid Winner $80,000.00. AMI argues the disclaimer is ineffective because it

was not made a part of the parties’ bargain and because it is not sufficiently

conspicuous. The trial court rejected both arguments and entered summary

judgment.

      Section 2315 of Pennsylvania’s Uniform Commercial Code governs

implied warranties of fitness for a particular purpose:

           Where the seller at the time of contracting has reason to
      know:

            (1) any particular purpose for which the goods are
      required; and

             (2) that the buyer is relying on the skill or judgment of the
      seller to select or furnish suitable goods;

      there is unless excluded or modified under section 2316 (relating
      to exclusion or modification of warranties) an implied warranty
      that the goods shall be fit for such purpose.

13 Pa.C.S.A. § 2315.

      Section 2316, governing exclusion of warranties, provides in relevant

part as follows:

            (b) Implied warranties of merchantability and
      fitness.--Subject to subsection (c), to exclude or modify the

                                     -7-
J-A33028-15


      implied warranty of merchantability or any part of it the
      language must mention merchantability and in case of a writing
      must be conspicuous, and to exclude or modify any implied
      warranty of fitness the exclusion must be by a writing and
      conspicuous. Language to exclude all implied warranties of
      fitness is sufficient if it states, for example, that “There are no
      warranties which extend beyond the description on the face
      hereof.”

           (c) Implied warranties in general.--Notwithstanding
      subsection (b):

             (1) Unless the circumstances indicate otherwise, all implied
      warranties are excluded by expressions like “as is,” “with all
      faults” or other language which in common understanding calls
      the attention of the buyer to the exclusion of warranties and
      makes plain that there is no implied warranty.

             (2) When the buyer before entering into the contract has
      examined the goods or the sample or model as fully as he
      desired or has refused to examine the goods there is no implied
      warranty with regard to defects which an examination ought in
      the circumstances to have revealed to him.

           (3) An implied warranty can also be excluded or modified
      by course of dealing or course of performance or usage of trade.

13 Pa. Pa.C.S.A. § 2316.

              Both the implied warranty of merchantability and the
      warranty of fitness for a particular purpose arise by operation of
      law and serve to protect buyers from loss where the goods
      purchased are below commercial standards or are unfit for the
      buyer’s purpose. [. . .] The warranty of fitness for a particular
      purpose is more exacting. It requires that the seller had reason
      to know of the buyer’s particular purpose at the time of
      contracting and that the buyer was relying on the seller’s
      expertise. In that case, the goods are implicitly warranted to be
      fit for that particular purpose.

Altronics of Bethlehem, Inc. v. Repco, Inc., 957 F.2d 1102, 1105 (3d

Cir. 1992).




                                     -8-
J-A33028-15


       Here, AMI asserts an implied warranty that the digital Garmin G600

units would integrate fully with the aging analog KFC 300 autopilot and

preserve all of the Aircraft’s existing functionality, including automatic

altitude capture. As noted above, Garmin won summary judgment based on

its disclaimer in the pilot’s guide. The parties’ briefs confine their analysis to

the effect of the disclaimer, and we will do the same.2

       First, we consider AMI’s argument that Garmin was too late in

providing its disclaimer.      AMI argues the disclaimer is ineffective because

Garmin provided it only after AMI accepted Winner’s proposal and paid an

$80,000.00 deposit.        AMI concludes the disclaimer is ineffective because

Garmin introduced it after the parties—with Winner acting as Garmin’s

agent—finalized their agreement.

       According to AMI, no court in Pennsylvania has addressed this issue,

but many other jurisdictions have held warranty disclaimers to be ineffective

where the seller introduces them after the bargaining is complete. Before

____________________________________________


2
   We observe that AMI cannot prevail on this cause of action simply by
negating the disclaimer. AMI still must prove Garmin had reason to know of
a particular purpose for which AMI wanted the G600 units. The trial court,
having found the disclaimer effective, did not consider whether AMI
established any factual or legal basis for the existence of an implied
warranty from Garmin. AMI, having lost the summary judgment motion,
had no incentive or opportunity to develop the issue at trial. In connection
with its other causes of action, AMI offered evidence that Winner acted as an
agent for Garmin. The trial court issued no findings or opinion on that issue.
In summary, the existence of an implied warranty is an issue for the trial
court to address in the first instance on remand.



                                           -9-
J-A33028-15


we turn to the law of other jurisdictions, we consider the language of

§ 2315. “Where the seller at the time of contracting has reason to know”

of a particular purpose for the goods or of the buyer’s reliance on the seller’s

skill or judgment in selecting goods, an implied warranty exists unless the

seller excludes or modifies it in accord with § 2316. 13 Pa.C.S.A. § 2315

(emphasis added). Section § 2315 plainly provides that an implied warranty

arises, if at all, at the time of contracting. We also believe § 2315 forecloses

any possibility that a seller can unilaterally modify or exclude an implied

warranty after the parties have completed the bargaining process and

arrived at a final binding agreement.         A contrary result would create

contractual chaos. If an implied warranty arises at the time of contracting

but the seller can disclaim it any time thereafter without the buyer’s assent,

the warranty is meaningless.     The more difficult questions are when the

bargaining process ends and whether the disclaimer was a part of it. On this

point, we find instructive jurisprudence from federal courts and other states.

      AMI cites Hornberger v. General Motors Corp., 929 F. Supp. 884

(E.D.Pa. 1996), in which the lessees of an automobile brought suit for

breach of implied warranty of merchantability against General Motors after

the three-year/36,000 mile express warranty expired. The express warranty

stated that any implied warranties would last only for the duration of the

express warranty.     Id. at 886.    The plaintiffs received and signed the

warranty booklet upon delivery of the vehicle, after they signed the lease


                                     - 10 -
J-A33028-15


contract. Id. at 889. Plaintiffs alleged they had no notice of the warranty

booklet and warranty disclaimers when they signed the lease contract. Id.

at 888-89. The car’s transmission failed at roughly 40,000 miles, and the

dealer quoted $3,200.00 as the cost of repair. Id. Noting the absence of

Pennsylvania law on point, the district court reasoned that the buyer and

seller must be subject to negotiation and bargaining, so that the buyer is

aware of the disclaimer when the parties form a contract.        Id. at 889-90

(quoting Horizons, Inc. v. Avco Corp., 551 F. Supp. 771, 779 (W.D.S.D.

1982)).

             For this reason, the prevailing rule is that a warranty
      limitation stated in printed matter given by the seller to the
      buyer after the sale is not binding. Likewise, when no disclaimer
      is made as a part of the oral sales contract, the buyer is not
      bound by a disclaimer which is stated in a clause of the printed
      warranty which is shipped or delivered to the buyer with the
      goods.

Id.   The Hornberger Court denied summary judgment, finding a triable

issue of fact on the disclaimer’s validity. Id. at 890.

      The Hornberger Court cited Bowdoin v. Showell Growers, 817
F.2d 1543 (11th Cir. 1987), wherein the Circuit Court held a disclaimer of

implied warranties ineffective because it was not part of the basis for the

parties’ bargain.   The warranty disclaimer was on the last page of an

instruction manual the buyer did not receive until after it paid for the seller’s

machine and took delivery of it. Id. at 1544-45. The Eleventh Circuit wrote

as follows:



                                     - 11 -
J-A33028-15


             Under the Uniform Commercial Code as adopted by
      Alabama and virtually every other state, a manufacturer may
      disclaim the implied warranties of merchantability and fitness
      provided that the disclaimer is in writing and conspicuous, and
      provided that the disclaimer is part of the parties’ bargain. If a
      disclaimer was conspicuous to the purchaser before the sale, a
      court will generally hold the disclaimer effective based on the
      assumption that the disclaimer formed a part of the basis of the
      bargain. If, however, the disclaimer was not presented to the
      purchaser before the sale, the court will hold such a disclaimer
      ineffective because it did not form a part of the basis of the
      bargain. This ‘basis of the bargain’ rule protects purchasers
      from unexpected and coercive disclaimers.

Id. at 1545 (italics in orginal).

      AMI also relies on Marion Power Shovel Co. v. Huntsman, 437
S.W.2d 784 (Ark. 1969), in which the warranty disclaimer appeared in an

operation manual provided to the buyer upon delivery of the seller’s power

shovel. Prior to delivery, the seller invoiced the buyer and the buyer paid in

full. Id. at 785. The buyer allegedly chose the power shovel after touring

his land with and explaining his needs to the seller’s representative.     Id.

The Arkansas Supreme Court found the warranty disclaimer unenforceable

because it was not made a part of the contract and because it was not

sufficiently conspicuous. Id. at 787.

      To summarize, in Bowdoin and Marion, the courts found the

warranty disclaimer ineffective when the written disclaimer post-dated the

parties’ agreement and accompanied the delivered product. In other words,

the bargaining process was complete before the seller issued the disclaimer.

Hornberger found a triable issue of fact because the parties disputed



                                    - 12 -
J-A33028-15


whether the automobile lease agreement put the buyer on notice of the

warranty booklet—that is, it was possible the disclaimer was part of the

parties’ bargain. Hornberger, 929 F. Supp. at 889 n.5.

      Garmin relies on several software cases to support its argument for

the disclaimer’s validity. In Peerless Wall and Window Coverings, Inc.

v. Synchronics, Inc., 85 F. Supp. 2d 519 (W.D.Pa. 2000), the plaintiff small

business sought to purchase software for its cash registers.           In 1993, the

plaintiff retained Roth Computer Register Company, and Roth procured a

software package from the defendant.               Id. at 522-23.    The defendant

provided software diskettes in a sealed envelope.            Defendant printed its

limited warranty and disclaimers on the outside of the sealed envelope. A

paragraph titled “Read This First,” advised that opening the envelope

indicated acceptance of the terms and conditions printed on the sealed

envelope.     Id. at 524.      That paragraph advised the user to return the

package     for   a   refund   if   the   warranty   terms   and    conditions   were

unacceptable. Id. Roth personnel opened the envelopes and performed the

installation, but a principal of plaintiff signed a registration form indicating

her awareness of and assent to the warranty.            Id. at 525. Subsequently,

the plaintiff learned the software was not “Y2K” compliant, as it recorded

dates with two-digit rather than four-digit years. Id.         Defendant apprised

plaintiff of this issue in 1997, and advised purchasing new software.             Id.

Defendant refused plaintiff’s demand for a free upgrade, and litigation


                                          - 13 -
J-A33028-15


ensued. Id. The District Court noted that “shrink wrap” licenses of the kind

at issue are generally enforceable. Id. at 527. The Court also noted that

“[t]ransactions in which the exchange of money precedes the communication

of detailed terms are common[.]” Id. (quoting ProCD, Inc. v. Zeidenberg,

86 F.3d 1447, 1452 (7th Cir. 1996)). Furthermore, the plaintiff’s principal

signed a warranty registration card.          The Court found the warranty

enforceable. Id.

      Garmin emphasizes the Eleventh Circuit’s statement, in ProCD, that

an exchange of money commonly precedes the seller’s provision of detailed

contractual terms.     In ProCD, as in Peerless, the Court considered the

effect of software licenses.   The defendant bought the plaintiff’s CD-ROMs

containing the plaintiff’s compilation of thousands of telephone directories.

In violation of the license, which was encoded on the CD and created a

screen message requiring the user to indicate acceptance, the defendant

resold access to that information.    ProCD, 86 F.3d at 1450, 1452.      The

software would not run if the user declined to accept the license terms. Id.

at 1452. In finding the license enforceable, the Court wrote that “[n]otice

on the outside, terms on the inside, and a right to return the software for a

refund if the terms are unacceptable (a right that the license expressly

extends) may be a means of doing business valuable to buyers and sellers

alike.” Id. at 1451.




                                     - 14 -
J-A33028-15


       The Court cited several transactions for which the exchange of money

commonly precedes the exchange of detailed terms—purchase of insurance,

where the insured makes a payment before receiving a copy of the policy;

the purchase of an airline ticket, with small print terms on the ticket that can

be rejected by cancelling the reservation; the purchase of a concert ticket,

the back of which contains terms governing the attendee’s behavior at the

concert. Id. The Court also noted that consumer goods often come with a

warranty printed on a leaflet inside the box, and that the consumer has no

opportunity to read the warranty until completing a purchase and opening

the box. Id. In each case, the buyer can accept the license by using the

product or reject the license by returning it.3

____________________________________________


       3
          The Third Circuit in Step-Saver Data Sys., Inc. v. Wyse
Technology, 939 F.2d 91 (3rd Cir. 1991) took a slightly different approach
to the question. There, the seller shipped to the buyer copies of the seller’s
software whenever the buyer called by telephone and asked for a copy. The
buyer then installed the software on its customer’s computers. The seller
shipped the software in a box with a “box top license” stating that opening
the box indicated the buyer’s assent to its terms. Id. at 95-96. The box top
license purported to be the parties’ entire agreement, and it included a
disclaimer of express and implied warranties. Id. at 96.

       The Third Circuit analyzed the question under § 2-207 (titled
“Additional terms in acceptance or confirmation”) of the UCC. In essence
the box-top license was “one more form in a battle of forms” whose terms
were unenforceable absent the buyer’s assent.            Id. at 99-100.       A
representative of the buyer testified that he received seller’s assurances that
the license did not apply to the buyer, as the buyer was not the end user of
the defendant’s product. Id. at 102. Twice the seller asked the buyer to
sign a contract that would formalize the terms of the parties’ dealings,
including the terms of the box top license, and twice the seller refused. Id.
(Footnote Continued Next Page)


                                          - 15 -
J-A33028-15


      To summarize the foregoing, courts have consistently found warranty

disclaimers unenforceable unless the buyer has a chance to assent to the

disclaimer in some fashion.          For a “box top” or “shrink wrap” license, the

buyer may assent by opening the box or removing the license or refuse by

returning the product.        The same has been held to be true for consumer

goods,    where    the      purchaser      cannot   read   any   included   warranty

documentation until purchasing an item and opening the box. In the case of

delivery of heavy machinery where the parties negotiated the sale and the

disclaimer accompanied delivery of the machine, courts have declined to

enforce warranty disclaimers.4

      AMI alleges that Winner, as Garmin’s agent and authorized dealer, sold

AMI the G600 units knowing AMI needed full compatibility between the G600

and the Aircraft’s existing KFC 300 autopilot system. AMI argues that Quick,

on behalf of Winner and Garmin, had reason to know at the time of

contracting that AMI expected the automatic altitude capture to function

normally.    AMI argues the contracting process was complete when AMI

accepted Winner’s proposal and made an $80,000.00 down payment.
                       _______________________
(Footnote Continued)

Notwithstanding a refund offer included in the box top license, the Third
Circuit concluded that the seller did not sufficiently express unwillingness to
proceed with the transactions absent buyer’s assent to the license. Id. at
103. Instantly, the parties have not relied on 13 Pa.C.S.A. § 2207.
4
   A caveat regarding our reliance on case law from other jurisdictions: we
find the analysis instructive but have no occasion to approve or disapprove
the outcomes in those cases because the facts before us are distinct.



                                           - 16 -
J-A33028-15


       In rejecting AMI’s arguments and finding no triable issue of fact as to

the validity of the warranty disclaimer, the trial court wrote: “limitation of

liability clauses are routinely enforced under the Uniform Commercial Code

when contained in sales contracts negotiated between sophisticated parties.”

Trial Court Opinion, 6/18/15, at 11 (quoting Hornberger, 929 F. Supp. at

891-92) (trial court’s emphasis). The trial court further found that AMI is a

sophisticated entity that has bargained for maintenance, upgrades, and

replacement parts for its airplanes for many years.         Id.   Thus, AMI’s

assertion that it did not know of or bargain for the warranty disclaimer

“strains credulity to the maximum.” Id.

       In light of the standard of review governing entry of summary

judgment, we conclude the trial court’s analysis is flawed. Whereas the trial

court emphasized the word “sophisticated” in its Hornberger quote, we

would emphasize “negotiated.” Garmin’s warranty disclaimer is effective if

and only if it is a part of the parties’ bargain.      Allen testified that he

negotiated with Winner, ostensibly as Garmin’s agent, 5 for the purchase of

new avionics systems that would be compatible with his existing autopilot

system. Specifically, Allen testified at his deposition that Quick was his sole

source of information about the G600 unit and its compatibility with the

____________________________________________


5
   As we noted above, the parties have not addressed the precise nature of
the relationship between Garmin and Winner and/or Garmin and AMI. The
trial court issued no findings of fact on that issue.



                                          - 17 -
J-A33028-15


other avionics in the Aircraft. N.T. Deposition of Larry Allen, 7/22/14, at 97-

98.   Allen testified that he asked Quick for assurances that the G600 was

fully compatible with the Aircraft’s KFC 300 autopilot system.     Id. at 140.

According to Allen, Quick provided those assurances.             Id. at 146.

Subsequently, AMI accepted Winner’s proposal and paid $80,000.00. Quick

testified that “they” told him the G600 was compatible with the Aircraft’s

KFC 300. N.T. Deposition of Peter J. Quick, 6/9/14, at 44. Quick expected

the automatic altitude capture feature to continue to work after installation

of the G600. Id. at 49.

      AMI first received the pilot’s guide and warranty disclaimer when Allen

delivered the Aircraft to Winner in August of 2010. Allen acknowledged that

he reviewed the pilot’s guide. Id. at 111. Also, AMI attached to its answer

to Garmin’s summary judgment motion several rebate forms it received from

Garmin. AMI’s Answer to Garmin’s Motion for Summary Judgment, 12/2/14,

at Exhibits G and H. Those rebate forms indicated the rebate was available

for equipment purchased between April 1, 2010 and June 30, 2010—before

AMI received the Pilot’s Guide. Id. The rebate forms required submission of

a receipt from a “Garmin authorized dealer.”       Id.   AMI applied for and

Garmin honored the rebate. Id.

      On these facts, we find Garmin’s analogy to “box top” and “shrink

wrap” license cases unavailing.   In those cases, the buyer can decline the

license terms by returning the software for a refund. On the record before


                                    - 18 -
J-A33028-15


us, it is not clear whether AMI had the option of returning the G600 units for

a refund of its $80,000.00 down payment. The record indicates that Allen

and Quick began discussing an avionics update for the Aircraft in 2007 or

2008, culminating in AMI’s acceptance of Winner’s proposal in April of 2010,

Garmin’s delivery of the G600s to Winner in Youngstown, and AMI’s delivery

of the Aircraft to Youngstown in August of 2010. For Allen, this was not a

simple matter of reading the terms on the outside of a package and deciding

whether to open it or send it back. Likewise, it was not a simple matter of

returning consumer goods to the place of purchase.              AMI invested

considerable time and expense in choosing the G600 systems based on

Winner’s recommendation, making a substantial down payment, and

delivering the Aircraft to Winner.    AMI took all of those actions before it

received the warranty disclaimer.     In this respect, this case is similar to

Marion or Bowdoin wherein the parties negotiated the sale of machinery,

and the warranty disclaimer accompanied the machine after the buyer’s

payment in full.

      We conclude, based on all of the foregoing, that a triable issue of fact

exists as to whether Garmin’s warranty disclaimer was part of the parties’

bargain.   The trial court, writing that AMI’s version of events “strains

credulity to the maximum,” seemingly chose to view the evidence in the

light most favorable to Garmin. AMI, as the non-moving party, was entitled




                                     - 19 -
J-A33028-15


to have reasonable inferences drawn in its favor.      The trial court erred in

doing otherwise.

      AMI also challenges the trial court’s finding that the disclaimer was

sufficiently conspicuous pursuant to § 2316.     We address this issue briefly

because it is an issue for the court (see § 13 Pa.C.S.A. § 1201(b)(10)

below) and, if AMI is correct, a lack of conspicuity would render the

disclaimer unenforceable. The UCC, in addition to the provisions of § 2316,

provides the following definition of conspicuous:

            (10) “Conspicuous.” With reference to a term, means so
      written, displayed or presented that a reasonable person against
      which it is to operate ought to have noticed it. Whether a term
      is “conspicuous” or not is a decision for the court. Conspicuous
      terms include the following:

            (i) A heading in capitals equal to or greater in size than the
      surrounding text, or in contrasting type, font or color to the
      surrounding text of the same or lesser size.

            (ii) Language in the body of a record or display in larger
      type than the surrounding text, in contrasting type, font or color
      to the surrounding text of the same size, or set off from
      surrounding text of the same size by symbols or other marks
      that call attention to the language.

13 Pa.C.S.A. § 1201(b)(10).

      Our courts have applied §§ 2316 and 1201(b)(10) as follows:

             Under Pennsylvania law, factors to be considered in
      determining whether a reasonable person should have noticed a
      warranty disclaimer include: 1) the disclaimer’s placement in the
      document, 2) the size of the disclaimer’s print, and 3) whether
      the disclaimer was highlighted by being printed in all capital
      letters or in a type style or color different from the remainder of
      the document.



                                     - 20 -
J-A33028-15


Borden, Inc. v. Advent Ink Co., 701 A.2d 255, 259 (Pa. Super. 1997)

(citing Hornberger, 929 F. Supp. at 889), appeal denied, 725 A.2d 178 (Pa.

1998). The purpose of this test is to avoid a “fine print waiver of rights.”

Id. (quoting Moscatiello v. Pittsburgh Contractors Equip. Co., 595 A.2d
1190, 1193 (Pa. Super. 1991), appeal denied, 602 A.2d 860 (Pa. 1992)).

Instantly, the disclaimer appeared on the first page of the pilot’s guide under

the large font heading “Limited Warranty.”       Garmin’s Motion for Partial

Summary Judgment, 11/17/14, at Exhibit G.          The disclaimer of implied

warranty appears in all capital letters:

      This Garmin product is warranted to be free from defects in
      materials or workmanship for two years from the date of
      purchase. Within this period, Garmin will, at its sole option,
      repair or replace any components that fail in normal use. Such
      repairs or replacement will be made at no charge to the
      customer for parts and labor, provided that the customer shall
      be responsible for any transportation cost. This warranty does
      not cover failures due to abuse, misuse, accident, or
      unauthorized alterations or repairs.

      THE WARRANTIES AND REMEDIES CONTAINED HEREIN ARE
      EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES EXPRESS
      OR IMPLIED OR STATUTORY, INCLUDING ANY LIABILITY
      ARISING UNDER ANY WARRANTY OF MERCHANTABILITY OR
      FITNESS FOR A PARTICULAR PURPOSE, STATUTORY OR
      OTHERWISE. THIS WARRANTY GIVES YOU SPECIFIC LEGAL
      RIGHTS, WHICH MAY VARY FROM STATE TO STATE.

Id.

      Thus, the warranty appears on its own page at the front of the pilot’s

guide. The font size is large enough to be easily legible, and the disclaimer

stands out in all capital letters. The Hornberger Court found a disclaimer to



                                     - 21 -
J-A33028-15


be conspicuous where the warranty was set off in a “thick, dark lined box”

and where the disclaimer language was in bold print to stand out from the

remainder of the warranty.         Hornberger, 929 F. Supp. at 889.           The

warranty was in the middle of a 37-page booklet, but the District Court

considered the offsetting box and the bold font sufficient to make the

disclaimer conspicuous.      Id.     The Borden Court found a disclaimer

inconspicuous because it appeared in tiny typeface and because all of the

font in the warranty language appeared to be bolded. Borden, 701 A.2d at

260-61. The disclaimer did not stand out. Id. Likewise, the Moscatiello

Court found a warranty disclaimer unenforceable where it appeared on the

reverse side of a sales contract in “extremely” fine print. Moscatiello, 595
A.2d at 1193-94.

      Here, the warranty and disclaimer appear at the very front of the

pilot’s guide, with the disclaimer set off in all capitals. In these respects, the

disclaimer complies with §§ 2316, 1202, and governing case law.               AMI

argues the disclaimer is not conspicuous in that the guide is more than three

hundred pages long.      The length of the book might be significant if the

warranty disclaimer was buried somewhere in the middle.          We believe the

disclaimer’s presence on page ‘i’ alleviates this concern. Moreover, the book

describes the operation of an avionics system that AMI’s pilots will depend

on to fly the Aircraft safely from one location to another. With the lives of

AMI’s pilots and passengers at stake during a flight, we believe a reasonable


                                      - 22 -
J-A33028-15


person would read the pilot’s guide and notice the warranty disclaimer. We

therefore agree with the trial court’s conclusion that the disclaimer complies

with §§ 2316 and 1201.

       To summarize, we conclude the trial court erred in granting Garmin’s

summary judgment motion based on its warranty disclaimer. Triable issues

of fact exist as to whether the disclaimer was part of the parties’ bargain. 6

We vacate the order granting summary judgment to Garmin on the implied

warranty claim and remand for further proceedings.

       Next, AMI argues the trial court erred in granting Winner’s motion for

compulsory nonsuit on AMI’s breach of implied warranty claim against

Winner.    Rule 230.1 of the Pennsylvania Rules of Civil Procedure governs

entry of compulsory nonsuit. Rule 230.1 provides in relevant part:

       (a)(1) In an action involving only one plaintiff and one
       defendant, the court, on oral motion of the defendant, may enter
       a nonsuit on any and all causes of action if, at the close of the
       plaintiff's case on liability, the plaintiff has failed to establish a
       right to relief.

       (2) The court in deciding the motion shall consider only evidence
       which was introduced by the plaintiff and any evidence favorable
       to the plaintiff introduced by the defendant prior to the close of
       the plaintiff’s case.

Pa.R.C.P. No. 230.1(a).

       Our standard of review is as follows:
____________________________________________


6
   In addition, the trial court has not yet addressed whether an implied
warranty from Garmin to AMI exists based on Winner’s relationship to
Garmin.



                                          - 23 -
J-A33028-15


              An order denying a motion to remove a compulsory
       nonsuit[7] will be reversed on appeal only for an abuse of
       discretion or error of law. A trial court’s entry of compulsory
       nonsuit is proper where the plaintiff has not introduced sufficient
       evidence to establish the necessary elements to maintain a
       cause of action, and it is the duty of the trial court to make a
       determination prior to submission of the case to a jury. In
       making this determination the plaintiff must be given the benefit
       of every fact and all reasonable inferences arising from the
       evidence and all conflicts in evidence must be resolved in
       plaintiff’s favor.

Alfonsi v. Huntington Hosp., Inc., 798 A.2d 216, 218 (Pa. Super. 2002).

“Additionally, a compulsory nonsuit is valid only in a clear case where the

facts and circumstances lead to one conclusion—the absence of liability.”

Harvilla v. Delcamp, 555 A.2d 763, 764 (Pa. 1989).

       The comments to § 2315 of Pennsylvania’s UCC provide as follows:

             1.    Whether or not this warranty arises in any individual
       case is basically a question of fact to be determined by the
       circumstances of the contracting. Under this section the buyer
       need not bring home to the seller actual knowledge of the
       particular purpose for which the goods are intended or of his
       reliance on the seller’s skill and judgment, if the circumstances
       are such that the seller has reason to realize the purpose
       intended or that the reliance exists. The buyer, of course, must
       actually be relying on the seller.

             2.    A ‘particular purpose’ differs from the ordinary
       purpose for which the goods are used in that it envisages a
       specific use by the buyer which is peculiar to the nature of his
       business whereas the ordinary purposes for which goods are
       used are those envisaged in the concept of merchantability and
       go to uses which are customarily made of the goods in question.

13 Pa.C.S.A. § 2315, Uniform Commercial Code Comments 1 and 2.
____________________________________________


7
    AMI filed a timely motion for new trial and removal of the nonsuit.



                                          - 24 -
J-A33028-15


      The trial court entered nonsuit on this claim because Allen did not

specifically address automatic altitude capture with Quick.         Trial Court

Opinion, 6/18/2015, at 37. The trial court also found that neither party was

certain the G600 units, once installed would retain all prior functionality. Id.

In other words, the trial court in granting the nonsuit found Winner had no

reason to know that AMI expected automatic altitude capture to function

after installation of the G600 units.    AMI argues the trial court failed to

adhere to the standard governing nonsuits and resolved conflicts of evidence

in favor of Winner. We agree. In ruling on Winner’s motion for compulsory

nonsuit, the trial court should have given AMI the benefit of every fact and

drawn all reasonable inferences in AMI’s favor. Alfonsi, 798 A.2d at 218.

As we will demonstrate, the trial court did precisely the opposite, drawing

inferences against AMI.

      Quick testified as follows:

            Q.    Now, when you – when you spoke with Garmin, and
      this was before – before a proposal had been sent to [Allen]?

            A.    Yes.

             Q.    Okay. And they told you that it was approved; that
      the G600 was approved for that aircraft and for that autopilot,
      did you talk to them about whether the functionality would be –
      all the functionality that he had would continue to be there when
      he got it?

             A.    We never discussed functionality. We just discussed
      if it was a compatible system.

          Q.     But what did you – what did you mean by
      compatible? What was your understanding of compatible?


                                     - 25 -
J-A33028-15


             A.   Usually when I say that autopilot is compatible of
      interfacing with a particular vendor’s equipment, it usually
      means it operates that autopilot, you know, functionality-wise,
      yes.

             Q.    So that basically, the same functions that were
      present before the installation would be present after the
      installation, is that correct?

            A.    I would believe so, yes.

            Q.    And that was your understanding?

            A.    Yes.

            Q.    Okay. As a result of that, you – you sent to – to
      [Allen] a proposal to purchase the G600?

            A.    Yes.

N.T. Trial, 12/15/14, at 113-14.

      Quick also testified:

            Q.    If you had known before the installation of the G600s
      that he – that [the Aircraft] would no longer have the ability for
      autoleveling at assigned altitude, would you have told [Allen]
      that?

            A.    Of course.

            Q.    Why?

            A.    It’s my responsibility.

Id. at 125-26.

           Q.     Larry, if – if you had known that auto leveling was
      not available on the G600 when you – when you purchased it,
      would you have purchased it?

            A.    No.

N.T. Trial, 12/15/14, at 61.

      Despite the foregoing, the trial court opined as follows:


                                     - 26 -
J-A33028-15


             Yet, here again, [AMI] insists that, had [Quick] known for
      sure that altitude capture would not be present in the upgraded
      [Aircraft], he would have told [Allen]. However, [AMI] never
      fully indicated, nor advised the court, what [Allen] would have
      done if that circumstance had ever materialized. The fact that
      [AMI] still owns and is satisfied with this [Aircraft’s] performance
      and that of the G600 avionics equipment package belies any
      suggestion on [AMI’s] part that [Allen] would have cast about for
      another avionics package more to [AMI’s] liking in October of
      2010, or sold [the Aircraft] for parts and purchased a brand new
      plane[.]

Trial Court Opinion, 6/18/2015, at 37 (emphasis in original). The court also

found that AMI’s assertion of “a warranty of any kind for these products was

neither substantiated nor credible.” Id. at 38.

      For purposes of our review of the trial court’s entry of compulsory

nonsuit, we conclude the record contains more than sufficient evidence from

which we can reasonably infer that AMI relied on Winner’s expertise to find

upgraded avionics units that would retain all of the Aircraft’s functionality,

and that Winner had reason to realize that AMI wanted a system that was

compatible with the Aircraft’s KFC 300 autopilot system.           Quick frankly

acknowledged that he expected the Aircraft to retain all of its prior

functionality, and that it was his responsibility to tell Allen in advance if such

was not the case. In finding otherwise, the trial court erroneously rejected

uncontested evidence. The court also erred in assessing Allen’s credibility.

      The trial court also found that the disclaimer in Garmin’s Pilot’s Guide

was sufficient to disclaim any implied warranty from Winner to AMI.          Trial

Court Opinion, 6/18/15, at 38. For reasons we explained in depth above, it



                                      - 27 -
J-A33028-15


is not clear that the disclaimer ever was a part of the bargain. Based on all

of the foregoing, we conclude the trial court erred in granting Winner’s

motion for compulsory nonsuit on AMI’s implied warranty claim.

     AMI’s final two assertions of error address the trial court entry of

nonsuit on its express warranty and breach of contract claims.       We will

address these arguments together.      To succeed on a breach of contract

claim, a plaintiff must prove the existence of a contract and its essential

terms, breach of a contractual duty, and damages.      Hart v. Arnold, 884
A.2d 316, 332 (Pa. Super. 2005), appeal denied, 897 A.2d 458 (Pa. 2006).

The Uniform Commercial Code defines an express warranty as follows:

           (a) General rule.--Express warranties by the seller are
     created as follows:

            (1) Any affirmation of fact or promise made by the seller
     to the buyer which relates to the goods and becomes part of the
     basis of the bargain creates an express warranty that the goods
     shall conform to the affirmation or promise.

            (2) Any description of the goods which is made part of the
     basis of the bargain creates an express warranty that the goods
     shall conform to the description.

                                   [. . .]

            (b) Formal words or specific intent unnecessary.--It
     is not necessary to the creation of an express warranty that the
     seller use formal words such as “warrant” or “guarantee” or that
     he have a specific intention to make a warranty, but an
     affirmation merely of the value of the goods or a statement
     purporting to be merely the opinion of the seller or
     commendation of the goods does not create a warranty.

13 Pa.C.S.A. § 2313.



                                   - 28 -
J-A33028-15


      The trial court offered several bases for its entry of compulsory

nonsuit: mutual mistake, impossibility/impracticability of performance (Trial

Court Opinion, 6/18/2015, at 31-32); Allen’s lack of credibility (Id. at 11-

12); AMI’s failure to prove that it sustained damages (Id. at 19-22; 26-27,

40); and AMI’s failure to seek specific assurances regarding automatic

altitude capture (Id. at 20, 37).

      We begin with an analysis of whether the record supports a reasonable

inference that Winner promised automatic altitude capture. AMI and Winner

agree that the two-page purchase order constitutes the contract between

them. That document contains no warranty disclaimer, nor does it address

automatic altitude capture or any other specific feature. The purchase order

contains no integration clause.

      AMI’s causes of action rest on Allen’s conversations with Quick. As we

have already described above, Allen and Quick both expected the Aircraft to

retain all of its functionality after the upgrade.   They did not specifically

address automatic altitude capture or any other specific function.        We

believe the record supports at least a reasonable inference that all

functionality includes automatic altitude capture.     Also, we believe it is

reasonable to infer that an aircraft avionics system contains far too many

functions for the parties to list them all prior to entering into the purchase

order agreement.




                                    - 29 -
J-A33028-15


       We will now examine the trial court’s reasons for entering a

compulsory nonsuit, beginning with mutual mistake.

             The doctrine of mutual mistake of fact serves as a defense
       to the formation of a contract and occurs when the parties to the
       contract have an erroneous belief as to a basic assumption of
       the contract at the time of formation which will have a material
       effect on the agreed exchange as to either party. A mutual
       mistake occurs when the written instrument fails to set forth the
       true agreement of the parties. The language on the instrument
       should be interpreted in the light of subject matter, the apparent
       object or purpose of the parties and the conditions existing when
       it was executed.

Voracek v. Crown Castle USA Inc., 907 A.2d 1105, 1107-08 (Pa. Super.

2006), appeal denied, 919 A.2d 958 (Pa. 2007).          Courts can reform a

contract entered under mutual mistake if “(1) the misconception entered

into the contemplation of both parties as a condition of assent, and (2) the

parties can be placed in their former position regarding the subject matter of

the contract.” Id. at 1108.8



____________________________________________


8
    Pennsylvania Courts also rely on the Restatement (Second) of Contracts:

             (1) Where a mistake of both parties at the time a contract
       was made as to a basic assumption on which the contract was
       made has a material effect on the agreed exchange of
       performances, the contract is voidable by the adversely affected
       party unless he bears the risk of the mistake under the rule
       stated in § 154.

              (2) In determining whether the mistake has a material
       effect on the agreed exchange of performances, account is taken
       of any relief by way of reformation, restitution, or otherwise.

(Footnote Continued Next Page)


                                          - 30 -
J-A33028-15


      Mutual mistake is inapplicable here because we cannot place AMI in its

former position regarding the subject matter of the contract.                 Winner has

been paid $150,000 for installation of the G600 units in the Aircraft, and the

record contains no evidence that the installation can be undone and AMI’s

money refunded. Further, as we explained in connection with AMI’s implied

warranty claim against Winner, the record supports an inference that AMI

relied on Winner’s expertise in selecting an avionics unit. A mistake cannot

be mutual where party A relies on party B’s expertise and party B makes a

mistake in the exercise of its expertise.

      Similarly,   we       conclude     the     trial   court   erred   in   relying   on

impracticability of performance.            Pennsylvania follows the Restatement

(Second) of Contracts on impracticability:

            Where, after a contract is made, a party’s performance is
      made impracticable without his fault by the occurrence of an
      event the non-occurrence of which was a basic assumption on
      which the contract was made, his duty to render that
      performance is discharged, unless the language or the
      circumstances indicate the contrary.

Hart, 884 A.2d at 334 (citing Restatement (Second) of Contracts § 261).

      Given AMI’s reliance on Winner’s expertise, Winner arguably is at fault

here for failing to discover that the G600 units were not fully compatible with

the Aircraft’s existing autopilot system. Furthermore, it is unclear from the
                       _______________________
(Footnote Continued)

Hart, 884 A.2d at 333 (citing Restatment (Second) of Contracts, § 152
(1981)).




                                           - 31 -
J-A33028-15


record whether Garmin’s planned software patch was impracticable, or

whether Garmin simply chose not to do it. The record does not support a

finding of impracticability of performance.9

       The trial court also entered nonsuit because it found AMI failed to

prove damages.        Section 2714 of the UCC governs buyer’s damages for

accepted goods where the seller is in breach of warranty:

             (b) Measure of damages for breach of warranty.--The
       measure of damages for breach of warranty is the difference at
       the time and place of acceptance between the value of the goods
       accepted and the value they would have had if they had been as
       warranted, unless special circumstances show proximate
       damages of a different amount.

13 Pa.C.S.A. § 2714(b). According to AMI’s evidence and argument, it paid

$150,000.00 and received a performance worth only $60,000.00.                   AMI

arrived at the $60,000.00 valuation based on the $90,000.00 it must spend

for a new autopilot system that will support automatic altitude capture with

the G600 units.

       The trial court found the difference between automatic and push

button functionality to be minimal.            Trial Court Opinion, 6/18/2015, at 20

____________________________________________


9
   Furthermore, since Winner has completed installation of the G600 units
and been paid in full, the pertinent question is whether and to what extent
AMI is entitled to damages for the absence of automatic altitude capture.
See, e.g., Step Plan Servs., Inc. v. Koresko, 12 A.3d 401, 412 (Pa.
Super. 2010) (“If a party proceeds under the original contract, despite the
impracticability that would otherwise justify his non-performance, and is
then unable to perform as previously agreed, he can be liable for
damages.”). We discuss damages more fully in the main text.



                                          - 32 -
J-A33028-15


(“[AMI’s] counsel also disingenuously suggested that the necessity of

pushing a button to level off the climbing aircraft added burdensomely to the

pilot’s workload[.]”). The court also noted that the Aircraft still has altitude

capture, but it is not automatic and “requires the exercising of a little elbow

grease on Allen’s part.”       Id. at 27.      The trial court also found that

$90,000.00 was an unreasonably high request, and that AMI offered no

evidence to support any lesser number. Id. at 22, 27. The court found no

damages because AMI needed to upgrade the Aircraft anyways, and

therefore    would   have    purchased   the   G600   units   regardless   of   the

compatibility issue. Id. at 26, 37.

      We agree with the trial court insofar as it determined that the cost of

remediating the damages—$90,000.00—may not necessarily represent the

difference in value between the Aircraft as promised and the Aircraft as

delivered.   Section 2714(b), quoted above, provides that the measure of

damages is the difference in value between the goods as promised and the

goods received.      In this case, that means the difference in value of the

Aircraft with automatic altitude capture and the value of the Aircraft with

push-button altitude capture. Nonetheless, law governing nonsuits and the

facts of record do not justify the trial court’s entry of nonsuit because AMI

proved no damages.          If Winner believes the difference in value of the

Aircraft with and without automatic altitude capture is less than that claimed

by AMI, it can introduce evidence to that effect in its defense.


                                      - 33 -
J-A33028-15


      The trial court was required to accept all facts and draw reasonable

inferences in favor of AMI.     Alfonsi, 798 A.2d at 218.        The trial court

reasoning—that the Aircraft’s pilot just needs to use “a little elbow grease”

and that AMI must upgrade the Aircraft anyway—do not comport with

Alfonsi. Both findings are speculative, and they rest on inferences adverse

to the nonmoving party. Also, they ignore AMI’s entitlement to damages if a

breach is found. The trial court’s willingness to tell a pilot that he does not

need automatic altitude capture is particularly disturbing. Furthermore, the

trial court’s finding that AMI would have upgraded Aircraft anyways is

directly contradictory to Allen’s testimony. N.T. Trial, 12/15/14, at 61.

      The trial court also wrote: “[AMI’s] allegations of feeling bamboozled

by [Appellees] into believing that there would be total compatibility between

its worn out and increasingly hard to replace analog cockpit avionics and the

near total modern digital upgrade [Allen] was purchasing is, in a word,

incredible.” Id. at 11-12. The trial court’s rejection of Allen’s credibility was

not permissible in deciding Winner’s motion for compulsory nonsuit.

      For all of the foregoing reasons, we conclude the trial court erred in

granting nonsuit on AMI’s breach of contract and express warranty claims.

      In summary, we have concluded the trial court erred in entering partial

summary judgment in favor of Garmin on AMI’s breach of implied warranty

claim, and we have concluded the trial court erred in entering compulsory

nonsuit in favor of Winner on AMI’s claims of breach of express warranty,


                                     - 34 -
J-A33028-15


implied warranty, and breach of contract.   Our result rests largely on the

standards governing trial court and appellate court review of those issues.

We therefore reverse the trial court’s order and remand for further

proceedings.

     Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/2016




                                  - 35 -